EXHIBIT 10.28


SECOND AMENDMENT TO EMPLOYMENT SERVICES AGREEMENT




THIS AMENDMENT TO EMPLOYMENT SERVICES AGREEMENT (“Amendment”), dated as of the
1st day of October, 2012, is between Mesa Energy Holdings, Inc. a Delaware
corporation, (hereinafter referred to as the “Company”), and Rachel L. Dillard,
(“Executive”).  Company and Executive are sometimes hereinafter collectively
called the “Parties” and individually called a “Party.”


WHEREAS, on September 19, 2011, the Parties entered into an Employment Services
Agreement (“Agreement”); and


WHEREAS, on October 17, 2011, the Parties entered into an amendment to the
Agreement (the “First Amendment”) to amend the vesting dates of the restricted
stock grant provided under Section 5(d) of the Agreement; and


WHEREAS, the Parties wish to further amend certain provisions of the Agreement;


NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and for other good and valuable consideration, receipt and sufficiency of
which is hereby acknowledged, Company and Executive hereby agree as follows:


1.  
The last sentence of Section 2(d) is amended in its entirety to read as follows:



 
“The parties acknowledge, however, that the Executive may be required to travel
in connection with her duties hereunder and that, from time to time, the
Executive may need to work from her home.”



2.  
The “Base Salary,” as defined in Section 3 of the Agreement, shall be increased
to $125,000 per year.



3.  
The last sentence of Section 5(d) is amended in its entirety to read as follows:



 
“In the event of a Change of Control (defined below) or Randy Griffin terminates
his status (or is terminated) as an executive officer of the Company, or
Executive dies or suffers a Permanent Disability (defined below), all of the
unvested shares will immediately become vested.”



4.  
The first paragraph in Section 6(e) of the Agreement, shall be amended in its
entirety to read as follows:

 
 
 

--------------------------------------------------------------------------------

 
 
 
“Termination for Good Reason.  The Executive may terminate this Agreement at any
time for Good Reason.  In the event of termination under this Section 6(e), the
Company shall pay to the Executive severance in an amount equal to the then
applicable Base Salary for a period equal to three (3) months (the “Severance
Period”), subject to the Executive’s continued compliance with Sections 7 and 8
of this Agreement for the applicable Severance Period following the Executive’s
termination, and subject to the Company’s regular payroll practices and required
withholdings.  The Executive shall continue to receive all Benefits during the
Severance Period.  The Executive shall not have any further rights under this
Agreement or otherwise to receive any other compensation or benefits after such
resignation.  For the purposes of this Agreement, “Good Reason” shall mean any
of the following (without Executive’s express written consent):”

 
5.  
Section 7(a) of the Agreement is amended to read in its entirety as follows:



“(a)           For the duration of the Employment Period (the “Non-compete
Period”), the Executive shall not, directly or indirectly, except as
specifically provided in the last sentence of Section 2(b), engage or invest in,
own, manage, operate, finance, control or participate in the ownership,
management, operation, financing, or control of, be employed by, associated
with, or in any manner connected with, lend any credit to, or render services or
advice to, any business, firm, corporation, partnership, association, joint
venture or other entity that engages or conducts any business the same as or
substantially similar to the Business or any other business engaged in or
proposed to be engaged in or conducted by the Company and/or any of its
Affiliates during the Employment Period, or then included in the future
strategic plan of the Company and/or any of its Affiliates, anywhere within the
states in which the Company or any of its Affiliates at that time is operating;
provided, however, that the Executive may own less than 5% in the aggregate of
the outstanding shares of any class of securities of any enterprise (but without
otherwise participating in the activities of such enterprise) including those
engaged in the oil and gas business, other than any such enterprise with which
the Company competes or is currently engaged in a joint venture, if such
securities are listed on any national or regional securities exchange or have
been registered under Section 12(b) or (g) of the Securities Exchange Act of
1934, as amended.  Notwithstanding the foregoing, if the Executive shall present
to the Board any opportunity within the scope of the prohibited activities
described above, and the Company shall not elect to pursue such opportunity
within a reasonable time, then the Executive shall be permitted to pursue such
opportunity, subject to the requirements of Section 2(b).”
 
6.  
The last sentence of Section 12 of the Agreement is hereby deleted in its
entirety.

 
Except as specifically amended as provided herein, the Agreement, as amended by
the First Amendment, shall remain in full force and effect and is hereby
confirmed and ratified.

 
 

--------------------------------------------------------------------------------

 
 
This Amendment shall be governed and construed in accordance with the laws of
the State of Texas, without giving effect to principles of conflicts or choice
of laws thereof.


[The next page is the signature page]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment is executed, accepted and agreed to by the
Parties effective as of the date first set forth above.


Company                                                                           Executive


Mesa Energy Holdings, Inc.


By:  /s/ Randy M. Griffin                                               
By:  /s/ Rachel L. Dillard                            
        Randy M. Griffin, CEO                                                  
Rachel L. Dillard

